COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





ANA LUISA PENA SOTO ROMERO,

                            Appellant,

v.


ROBERT ROMERO,

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00316-CV

Appeal from the

285th Judicial District Court

of Bexar County, Texas 

(TC# 2009-CI-16404) 





MEMORANDUM  OPINION

            Pending before the Court is Appellant’s motion to dismiss this appeal.  We grant the
motion and dismiss the appeal with prejudice.  See Tex.R.App.P. 42.1(a)(1).  Costs are assessed
against Appellant.  See Tex.R.App.P. 42.1(d).


January 12, 2011
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.